IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                             December 11, 2007
                                No. 06-10329
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk
ALFREDO DE LA VEGA

                                           Plaintiff-Appellant

v.

PATRICIA PRIOR; JAMIE BAKER; YVETTE QUINTANA; NFN COOK; JESUS
RODRIGUEZ; GLORIA CARRASCO; LARRY KELSAY; LARRY LUCIUS

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:03-CV-75


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      Alfredo De La Vega, Texas inmate # 1050601, filed a 42 U.S.C. § 1983
action claiming that the defendants showed deliberate indifference by failing to
protect him from his cellmate. De La Vega appeals following a jury verdict in
favor of the defendants.
      De La Vega argues that the district court erred in refusing to allow him
to introduce at trial a grievance form he submitted following the attack by his



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 06-10329

cellmate.   He contends that defendant Jesus Rodriguez responded to the
grievance in a way that would tend to impeach his trial testimony.
      A review of the record shows that De La Vega did not make a proffer of
what the grievance would have shown. Because De La Vega failed to make an
offer of proof as to the excluded evidence, he cannot show error. See Young v.
City of New Orleans, 751 F.2d 794, 797 (5th Cir. 1985); Mills v. Levy, 537 F.2d
1331, 1333 (5th Cir. 1976); FED. R. EVID. 103(a)(2). Accordingly, the judgment
of the district court is AFFIRMED.




                                      2